DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the amendment filled on 8/10/2022 that has been entered, wherein claims 1-20 are pending.
Claim Rejections - 35 USC § 112
The rejection of claims 1-10 and 12-19 is withdrawn in light of Applicant’s amendment of 8/10/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 9, 11-13, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Darabi et al. (US 2007/0075350 A1) in view of Huang et al. (US 2014/0001597 A1) both of record.
Regarding claim 1, Darabi teaches a method of fabricating a semiconductor device(Fig. 5), the method comprising: 
receiving a substrate(114) having an active region(region between adjacent 118a and between adjacent 120b) that includes opposite first and second edges(118a, 118b); 
forming a dielectric material(¶0033, lowest unlabeled dielectric layer of capacitors 110, 112) above the substrate(114); 
patterning the dielectric material(¶0033, lowest unlabeled dielectric layer of capacitors 110, 112) to form a plurality of holes(holes within lowest unlabeled dielectric layer of capacitors 110, 112 with lowest 110P, 110N, 112p, 110N) therethrough; 
forming a first metal material(¶0033, lowest 110P, 110N, 112p, 110N) in the holes(holes within lowest unlabeled dielectric layer of capacitors 110, 112 with lowest 110P, 110N, 112p, 110N) in the dielectric material(¶0033, lowest unlabeled dielectric layer of capacitors 110, 112); 
wherein the first metal material(¶0033, lowest 110P, 110N, 112p, 110N) that is in the holes(holes within lowest unlabeled dielectric layer of capacitors 110, 112 with lowest 110P, 110N, 112p, 110N) in the dielectric material(¶0033, lowest unlabeled dielectric layer of capacitors 110, 112) includes 
a pair of first metal lines(fingers of lowest 110P, 110N, 112p, 110N, ¶0039, Fig. 2) that extend toward the second edge of the active region(region between adjacent 118a and between adjacent 120b), and 
a first metal plate(backbone of lowest 110P, 110N, 112p, 110N, ¶0039, Fig. 2) that horizontally interconnects the pair of first metal lines(fingers of lowest 110P, 110N, 112p, 110N, ¶0039, Fig. 2); 
forming a second dielectric material(¶0033, 2nd lowest unlabeled dielectric layer of capacitors 110, 112) above the substrate(114); 
patterning the second dielectric material(¶0033, 2nd lowest unlabeled dielectric layer of capacitors 110, 112) to form a plurality of second holes(holes within 2nd lowest unlabeled dielectric layer of capacitors 110, 112 with 2nd lowest 110P, 110N, 112p, 110N) therethrough; 
forming a second metal material(¶0033, 2nd  lowest 110P, 110N, 112p, 110N) in the second holes(holes within 2nd lowest unlabeled dielectric layer of capacitors 110, 112 with 2nd lowest 110P, 110N, 112p, 110N)  in the second dielectric material(¶0033, 2nd lowest unlabeled dielectric layer of capacitors 110, 112); 
wherein the second metal material(¶0033, 2nd  lowest 110P, 110N, 112p, 110N) that is in the second holes(holes within 2nd lowest unlabeled dielectric layer of capacitors 110, 112 with 2nd lowest 110P, 110N, 112p, 110N)  in the second dielectric material(¶0033, 2nd lowest unlabeled dielectric layer of capacitors 110, 112) includes a pair of second metal lines(fingers of 2nd lowest 110P, 110N, 112p, 110N, ¶0039, Fig. 2) that extend toward the second edge of the active region(region between adjacent 118a and between adjacent 120b), 
a second metal plate(backbone of 2nd lowest 110P, 110N, 112p, 110N, ¶0039, Fig. 2) that horizontally interconnects the pair of second metal lines(fingers of 2nd lowest 110P, 110N, 112p, 110N, ¶0039, Fig. 2) of the second metal material(¶0033, 2nd  lowest 110P, 110N, 112p, 110N), and 
a plurality of distinct metal lines(106N,108N ¶0032,¶0041, Fig. 1b) that are parallel to each other and arranged along a length of the active region(region between adjacent 118a and between adjacent 120b) underneath all of the first pair of metal lines(fingers of lowest 110P, 110N, 112p, 110N, ¶0039, Fig. 2)  and the second pair of metal lines(fingers of 2nd lowest 110P, 110N, 112p, 110N, ¶0039, Fig. 2) and underneath a subset of a length(please see examiner annotated Fig. 1B) of at least one of the first metal plate(backbone of lowest 110P, 110N, 112p, 110N, ¶0039, Fig. 2) and the second metal plate(backbone of 2nd lowest 110P, 110N, 112p, 110N, ¶0039, Fig. 2), wherein the plurality of distinct metal lines(106N,108N ¶0032,¶0041, Fig. 1b) are of equal length to each other(¶0028), and each distinct metal line(106N,108N ¶0032,¶0041, Fig. 1b) of the plurality of distinct metal lines(106N,108N ¶0032,¶0041, Fig. 1b) serves as a horizontal interconnect(¶0037).

    PNG
    media_image1.png
    731
    1036
    media_image1.png
    Greyscale

Darabi is silent in regards to forming a first metal material(¶0033, lowest 110P, 110N, 112p, 110N) over the dielectric material(¶0033, lowest unlabeled dielectric layer of capacitors 110, 112) and in the holes(holes within lowest unlabeled dielectric layer of capacitors 110, 112 with lowest 110P, 110N, 112p, 110N) in the dielectric material(¶0033, lowest unlabeled dielectric layer of capacitors 110, 112); 
removing the first metal material(¶0033, lowest 110P, 110N, 112p, 110N) that is on the dielectric material(¶0033, lowest unlabeled dielectric layer of capacitors 110, 112), forming a second metal material(¶0033, 2nd  lowest 110P, 110N, 112p, 110N) over the second dielectric material(¶0033, 2nd lowest unlabeled dielectric layer of capacitors 110, 112) and in the second holes(holes within 2nd lowest unlabeled dielectric layer of capacitors 110, 112 with 2nd lowest 110P, 110N, 112p, 110N)  in the second dielectric material(¶0033, 2nd lowest unlabeled dielectric layer of capacitors 110, 112); and 
removing the second metal material(¶0033, 2nd  lowest 110P, 110N, 112p, 110N) that is on the second dielectric material(¶0033, 2nd lowest unlabeled dielectric layer of capacitors 110, 112), removing the second metal material(¶0033, 2nd  lowest 110P, 110N, 112p, 110N) that is on the second dielectric material(¶0033, 2nd lowest unlabeled dielectric layer of capacitors 110, 112).

Huang teaches a method of making a semiconductor method of fabricating a semiconductor device(Figs 1-14) comprising forming a first metal material(38, ¶0013) over the dielectric material(28, ¶0013) and in the holes(30, 32, ¶0013 in the dielectric material(28, ¶0013); removing(¶0012, ¶0014) the first metal material(38, ¶0013) that is on the dielectric material(28, ¶0013), forming a second metal material(58, 58’, ¶0017) over the second dielectric material(54, ¶0017) and in the second holes(holes with 58, 58’) in the second dielectric material(54, ¶0017); and removing(¶0012, ¶0014, ¶0017) the second metal material(58, 58’, ¶0017)  that is on the second dielectric material(54, ¶0017). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Darabi, to include forming a first metal material over the dielectric material and in the holes in the dielectric material; removing the first metal material that is on the dielectric material, forming a second metal material over the second dielectric material and in the holes in the second dielectric material; and removing the second metal material that is on the second dielectric material, as taught by Huang, in order to utilize a dual damascene process and chemical mechanical polish to remove excess portions of copper containing material and diffusion barrier layer(¶0014) and provide a planarization surface with improved interconnection adhesion.  

Regarding claim 3, Darabi teaches the method of claim 1, wherein: the first metal plate(backbone of lowest 110P, 110N, 112p, 110N, ¶0039, Fig. 2)  interconnects sidewalls(Fig. 2) of the first metal lines(fingers of lowest 110P, 110N, 112p, 110N, ¶0039, Fig. 2).

Regarding claim 4, Darabi teaches the method of claim 1, wherein: the first metal lines(fingers of lowest 110P, 110N, 112p, 110N, ¶0039, Fig. 2) and the first metal plate(backbone of lowest 110P, 110N, 112p, 110N, ¶0039, Fig. 2) have substantially the same thickness(Fig. 1).

Regarding claim 5, Darabi teaches the method of claim 1, wherein: the first metal lines(fingers of lowest 110P, 110N, 112p, 110N, ¶0039, Fig. 2) and the first metal plate(backbone of lowest 110P, 110N, 112p, 110N, ¶0039, Fig. 2) are integral with each other(Fig. 2).

Regarding claim 6, Darabi teaches the method of claim 1, wherein the second metal plate(backbone of 2nd lowest 110P, 110N, 112p, 110N, ¶0039, Fig. 2) is disposed at an outer periphery of the active region(region between adjacent 118a and between adjacent 120b).

Regarding claim 9, Darabi teaches the method of claim 1, wherein an electric component(¶0024, capacitor) is disposed in the active region(region between adjacent 118a and between adjacent 120b).

Regarding claim 11, Darabi teaches a method of fabricating a semiconductor device(Fig. 5), the method comprising: 
forming a dielectric material(¶0033, lowest unlabeled dielectric layer of capacitors 110, 112) above a substrate(114) having an active region(region between adjacent 118a and between adjacent 120b) in which an electronic component(¶0024, capacitor)  is to disposed that includes opposite first and second edges(118a, 118b); 
patterning the dielectric material(¶0033, lowest unlabeled dielectric layer of capacitors 110, 112) to form a plurality of holes(holes within lowest unlabeled dielectric layer of capacitors 110, 112 with lowest 110P, 110N, 112p, 110N) therethrough; 
forming a first metal material(¶0033, lowest 110P, 110N, 112p, 110N) in the holes(holes within lowest unlabeled dielectric layer of capacitors 110, 112 with lowest 110P, 110N, 112p, 110N) in the dielectric material(¶0033, lowest unlabeled dielectric layer of capacitors 110, 112); and 
wherein the first metal material(¶0033, lowest 110P, 110N, 112p, 110N) that is in the holes(holes within lowest unlabeled dielectric layer of capacitors 110, 112 with lowest 110P, 110N, 112p, 110N) in the dielectric material(¶0033, lowest unlabeled dielectric layer of capacitors 110, 112) includes
a pair of first metal lines(fingers of lowest 110P, 110N, 112p, 110N, ¶0039, Fig. 2) that extend toward the second edge of the active region(region between adjacent 118a and between adjacent 120b), and a first metal plate(backbone of lowest 110P, 110N, 112p, 110N, ¶0039, Fig. 2) that horizontally interconnects the pair of first metal lines(fingers of lowest 110P, 110N, 112p, 110N, ¶0039, Fig. 2); and 
forming a plurality of distinct and equal length(¶0028) metal lines(106N,108N ¶0032,¶0041, Fig. 1b) underneath all of the first pair of metal lines(fingers of lowest 110P, 110N, 112p, 110N, ¶0039, Fig. 2) and under a subset of a length(please see examiner annotated Fig. 1B) of at least one of the first metal plate(backbone of lowest 110P, 110N, 112p, 110N, ¶0039, Fig. 2) that are parallel(Fig. 1) to each other and arranged along a length of the active region(region between adjacent 118a and between adjacent 120b) such that each distinct metal line(106N,108N ¶0032,¶0041, Fig. 1b) of the plurality of distinct metal lines(106N,108N ¶0032,¶0041, Fig. 1b) serves as a horizontal interconnect(¶0037).

Darabi is silent in regards to forming a first metal material(¶0033, lowest 110P, 110N, 112p, 110N) over the dielectric material(¶0033, lowest unlabeled dielectric layer of capacitors 110, 112) and in the holes(holes within lowest unlabeled dielectric layer of capacitors 110, 112 with lowest 110P, 110N, 112p, 110N) in the dielectric material(¶0033, lowest unlabeled dielectric layer of capacitors 110, 112); and 
removing the first metal material(¶0033, lowest 110P, 110N, 112p, 110N) that is on the dielectric material(¶0033, lowest unlabeled dielectric layer of capacitors 110, 112).

Huang teaches a method of making a semiconductor method of fabricating a semiconductor device(Figs 1-14) comprising forming a first metal material(38, ¶0013) over the dielectric material(28, ¶0013) and in the holes(30, 32, ¶0013 in the dielectric material(28, ¶0013); removing(¶0012, ¶0014) the first metal material(38, ¶0013) that is on the dielectric material(28, ¶0013). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Darabi, to include forming a first metal material over the dielectric material and in the holes in the dielectric material; removing the first metal material that is on the dielectric material, as taught by Huang, in order to utilize a dual damascene process and chemical mechanical polish to remove excess portions of copper containing material and diffusion barrier layer(¶0014) and provide a planarization surface with improved interconnection adhesion.  

Regarding claim 12, Darabi teaches the method of claim 11, wherein forming the plurality of distinct and equal length(¶0028) metal lines(106N,108N ¶0032,¶0041, Fig. 1b),
forming a second dielectric material(¶0033, 2nd lowest unlabeled dielectric layer of capacitors 110, 112) above the substrate(114); 
forming a second metal material(¶0033, 2nd  lowest 110P, 110N, 112p, 110N) in the second holes(holes within 2nd lowest unlabeled dielectric layer of capacitors 110, 112 with 2nd lowest 110P, 110N, 112p, 110N)  in the second dielectric material(¶0033, 2nd lowest unlabeled dielectric layer of capacitors 110, 112).
patterning the second dielectric material(¶0033, 2nd lowest unlabeled dielectric layer of capacitors 110, 112) to form a plurality of second holes(holes within 2nd lowest unlabeled dielectric layer of capacitors 110, 112 with 2nd lowest 110P, 110N, 112p, 110N) therethrough.

Darabi is silent in regards to forming a second metal material(¶0033, 2nd  lowest 110P, 110N, 112p, 110N) over the second dielectric material(¶0033, 2nd lowest unlabeled dielectric layer of capacitors 110, 112) ; and 
removing the second metal material(¶0033, 2nd  lowest 110P, 110N, 112p, 110N) that is on the second dielectric material(¶0033, 2nd lowest unlabeled dielectric layer of capacitors 110, 112).

Huang teaches a method of making a semiconductor method of fabricating a semiconductor device(Figs 1-14) comprising forming a second metal material(58, 58’, ¶0017) over the second dielectric material(54, ¶0017) and in the second holes(holes with 58, 58’) in the second dielectric material(54, ¶0017); and removing(¶0012, ¶0014, ¶0017) the second metal material(58, 58’, ¶0017)  that is on the second dielectric material(54, ¶0017). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Darabi, to include, forming a second metal material over the second dielectric material and in the holes in the second dielectric material; and removing the second metal material that is on the second dielectric material, as taught by Huang, in order to utilize a dual damascene process and chemical mechanical polish to remove excess portions of copper containing material and diffusion barrier layer(¶0014) and provide a planarization surface with improved interconnection adhesion.  

Regarding claim 13, Darabi teaches the method of claim 12, wherein the second metal material(¶0033, 2nd  lowest 110P, 110N, 112p, 110N) that is in the second holes(holes within 2nd lowest unlabeled dielectric layer of capacitors 110, 112 with 2nd lowest 110P, 110N, 112p, 110N)  in the second dielectric material(¶0033, 2nd lowest unlabeled dielectric layer of capacitors 110, 112) includes a pair of second metal lines(fingers of 2nd lowest 110P, 110N, 112p, 110N, ¶0039, Fig. 2) that extend toward the second edge of the active region(region between adjacent 118a and between adjacent 120b), and a second metal plate(backbone of 2nd lowest 110P, 110N, 112p, 110N, ¶0039, Fig. 2) that horizontally interconnects the pair of second metal lines(fingers of 2nd lowest 110P, 110N, 112p, 110N, ¶0039, Fig. 2) of the second metal material(¶0033, 2nd  lowest 110P, 110N, 112p, 110N).

Regarding claim 15, Darabi teaches the method of claim 13, wherein: 
the first metal plate(backbone of lowest 110P, 110N, 112p, 110N, ¶0039, Fig. 2)  interconnects sidewalls(Fig. 2) of the first metal lines first metal lines(fingers of lowest 110P, 110N, 112p, 110N, ¶0039, Fig. 2).

Regarding claim 16, Darabi teaches the method of claim 13, wherein: 
the first metal lines first metal lines(fingers of lowest 110P, 110N, 112p, 110N, ¶0039, Fig. 2) and the first metal plate(backbone of lowest 110P, 110N, 112p, 110N, ¶0039, Fig. 2) have substantially the same thickness(Fig. 1).

Regarding claim 17, Darabi teaches the method of claim 13, wherein: 
the first metal lines first metal lines(fingers of lowest 110P, 110N, 112p, 110N, ¶0039, Fig. 2) and the metal plate(backbone of lowest 110P, 110N, 112p, 110N, ¶0039, Fig. 2) are integral with each other(Fig. 2).

Regarding claim 18, Darabi teaches the method of claim 13, wherein the second metal plate(backbone of 2nd lowest 110P, 110N, 112p, 110N, ¶0039, Fig. 2) is disposed at one or more of: 
an outer periphery(Fig. 1) or an inner periphery of the active region(region between adjacent 118a and between adjacent 120b).

Regarding claim 20, Darabi teaches a system(Fig. 5) comprising: 
means for forming a dielectric material(¶0033, lowest unlabeled dielectric layer of capacitors 110, 112) above a substrate(114) having an active region(region between adjacent 118a and between adjacent 120b) in which an electronic component(¶0024, capacitor)  is to disposed that includes opposite first and second edges(118a, 118b); 
means for patterning the dielectric material(¶0033, lowest unlabeled dielectric layer of capacitors 110, 112) to form a plurality of holes(holes within lowest unlabeled dielectric layer of capacitors 110, 112 with lowest 110P, 110N, 112p, 110N) therethrough; 
means for forming a first metal material(¶0033, lowest 110P, 110N, 112p, 110N) in the holes(holes within lowest unlabeled dielectric layer of capacitors 110, 112 with lowest 110P, 110N, 112p, 110N) in the dielectric material(¶0033, lowest unlabeled dielectric layer of capacitors 110, 112);
wherein the first metal material(¶0033, lowest 110P, 110N, 112p, 110N) that is in the holes(holes within lowest unlabeled dielectric layer of capacitors 110, 112 with lowest 110P, 110N, 112p, 110N) in the dielectric material(¶0033, lowest unlabeled dielectric layer of capacitors 110, 112) includes 
a pair of first metal lines(fingers of lowest 110P, 110N, 112p, 110N, ¶0039, Fig. 2) that extend toward the second edge of the active region(region between adjacent 118a and between adjacent 120b), and 
a first metal plate(backbone of lowest 110P, 110N, 112p, 110N, ¶0039, Fig. 2) that horizontally interconnects the pair of first metal lines(fingers of lowest 110P, 110N, 112p, 110N, ¶0039, Fig. 2); and 
means for forming a plurality of distinct and equal length(¶0028) metal lines(106N,108N ¶0032,¶0041, Fig. 1b) underneath all of the first pair of metal lines(fingers of lowest 110P, 110N, 112p, 110N, ¶0039, Fig. 2) and under a subset of a length(please see examiner annotated Fig. 1B) of at least one of the first metal plate(backbone of lowest 110P, 110N, 112p, 110N, ¶0039, Fig. 2) that are parallel(Fig. 1) to each other and arranged along a length of the active region(region between adjacent 118a and between adjacent 120b) such that each distinct metal line(106N,108N ¶0032,¶0041, Fig. 1b) of the plurality of distinct metal lines(106N,108N ¶0032,¶0041, Fig. 1b) serves as a horizontal interconnect(¶0037).

Darabi is silent in regards to a means for forming a first metal material(¶0033, lowest 110P, 110N, 112p, 110N) over the dielectric material(¶0033, lowest unlabeled dielectric layer of capacitors 110, 112); means for removing the first metal material(¶0033, lowest 110P, 110N, 112p, 110N) that is on the dielectric material(¶0033, lowest unlabeled dielectric layer of capacitors 110, 112).

Huang teaches a system(Figs 1-14) comprising a means for forming a first metal material(58, 58’, ¶0017) over the dielectric material(54, ¶0017) and in the first holes(holes with 58, 58’) in the dielectric material(54, ¶0017); and means for removing(¶0012, ¶0014, ¶0017) the first metal material(58, 58’, ¶0017) that is on the dielectric material(54, ¶0017). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Darabi, to include, means for forming a first metal material over the dielectric material and in the holes in the dielectric material; and removing the first metal material that is on the dielectric material, as taught by Huang, in order to utilize a dual damascene process and chemical mechanical polish to remove excess portions of copper containing material and diffusion barrier layer(¶0014) and provide a planarization surface with improved interconnection adhesion.  

Claims 2, 7, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Darabi et al. (US 2007/0075350 A1) and Huang et al. (US 2014/0001597 A1) as applied to claims 1 and 11 above, further in view of Cheek et al. (US 5,970,311) all of record.
Regarding claim 2, Darabi, in view of Huang, teaches the method of claim 1, wherein the first metal plate(backbone of lowest 110P, 110N, 112p, 110N, ¶0039, Fig. 2) is disposed at an outer periphery of the active region(region between adjacent 118a and between adjacent 120b) at a distance of about 0 um to about 10 um from the active region(region between adjacent 118a and between adjacent 120b).

Cheek teaches a method of manufacturing a semiconductor device(Fig. 3) wherein the second metal plate(323, col. 5, lines 40-55)  is disposed an outer periphery of the active region(305, 307, col. 5, lines 40-55) at a distance of about 0 um(Fig. 3) from the active region(305, 307, col. 5, lines 40-55). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Darabi, so that the second metal plate is disposed at an outer periphery of the active region at a distance of about 0 um to about 10 um from the active region, as taught by Cheek, in order to maximized the amount of the active regions which are contacted to provide more accurate measurement of the electrical properties of the transistor(col. 5, lines 40-55).

Regarding claim 7, Darabi, in view of Huang, teaches the method of claim 1, but is silent in regards to the second metal plate(backbone of 2nd lowest 110P, 110N, 112p, 110N, ¶0039, Fig. 2) is disposed at both outer and inner peripheries of the active region(region between adjacent 118a and between adjacent 120b).

Cheek teaches a method of manufacturing a semiconductor device(Fig. 3) wherein the second metal plate(323, col. 5, lines 40-55)  is disposed at both the outer and inner peripheries of the active region(305, 307, col. 5, lines 40-55). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Darabi, so that the second metal plate is disposed at both the outer and inner peripheries of the active region, as taught by Cheek, in order to maximized the amount of the active regions which are contacted to provide more accurate measurement of the electrical properties of the transistor(col. 5, lines 40-55).

Regarding claim 8, Darabi, in view of Huang, teaches the method of claim 1,  but is silent in regards to the second metal is disposed at an inner periphery of the active region(region between adjacent 118a and between adjacent 120b).

Cheek teaches a method of manufacturing a semiconductor device(Fig. 3) wherein the second metal plate(323, col. 5, lines 40-55)  is disposed at the inner periphery of the active region(305, 307, col. 5, lines 40-55). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Darabi, so that the second metal plate is disposed at the inner periphery of the active region, as taught by Cheek, in order to maximized the amount of the active regions which are contacted to provide more accurate measurement of the electrical properties of the transistor(col. 5, lines 40-55).

Regarding claim 10, Darabi, in view of Huang, teaches the method of claim 9, wherein the electric component(¶0024, capacitor) is a diode having an anode coupled to one metal line of the pair of first metal lines(fingers of lowest 110P, 110N, 112p, 110N, ¶0039, Fig. 2) and a cathode coupled to one second metal line of the pair of second metal lines(fingers of 2nd lowest 110P, 110N, 112p, 110N, ¶0039, Fig. 2).

Regarding claim 14, Darabi, in view of Huang, teaches the method of claim 13, but is silent in regards to the first metal plate(backbone of lowest 110P, 110N, 112p, 110N, ¶0039, Fig. 2) is disposed at an outer periphery of the active region(region between adjacent 118a and between adjacent 120b) at a distance of about 0 um to about 10 um from the active region(region between adjacent 118a and between adjacent 120b).

Cheek teaches a method of manufacturing a semiconductor device(Fig. 3) wherein the first metal plate(323, col. 5, lines 40-55)  is disposed an outer periphery of the active region(305, 307, col. 5, lines 40-55) at a distance of about 0 um(Fig. 3) from the active region(305, 307, col. 5, lines 40-55). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Darabi, so that the first metal plate is disposed at an outer periphery of the active region at a distance of about 0 um to about 10 um from the active region, as taught by Cheek, in order to maximized the amount of the active regions which are contacted to provide more accurate measurement of the electrical properties of the transistor(col. 5, lines 40-55).

Claim 19 are rejected under 35 U.S.C. 103 as being unpatentable over Darabi et al. (US 2007/0075350 A1) and Huang et al. (US 2014/0001597 A1) as applied to claim 1 above, further in view of Takada (US 2013/0062625 A1) as cited in the IDS of 8/3/2020 all of record.
Regarding claim 19, Darabi, in view of Huang, teaches the method of claim 13, wherein a diode is disposed in the active region(region between adjacent 118a and between adjacent 120b) having an anode coupled to one metal line of the pair of first metal lines(fingers of lowest 110P, 110N, 112p, 110N, ¶0039, Fig. 2) and a cathode coupled to one second metal line of the pair of second metal lines(fingers of 2nd lowest 110P, 110N, 112p, 110N, ¶0039, Fig. 2).

Takada teaches a method of manufacturing a semiconductor device(Fig. 1) comprising a diodes(10, ¶0026, ¶0021) disposed in the active region having an anode(anode of diode 10, ¶0027) coupled to one first metal line(7, ¶0027) of a the pair of first metal lines(7, ¶0027) and a cathode(cathode of diode 10, ¶0027) coupled to one second metal line(8, ¶0027) of a pair of second metal lines(8, ¶0027). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Darabi, so that a plurality of diodes disposed in the active region each respectively having an anode coupled to one first metal line of a respective pair of first metal lines and a cathode coupled to one second metal line of a respective pair of second metal lines, as taught by Takada, so that in various rated current requirements or breakdown voltage requirements in the switching devices used in the field of power supplies of the power electronics can be met and a semiconductor device can be formed on a small chip without an unnecessary area(¶0021).
Response to Arguments
Applicant's arguments filed 8/10/2022 have been fully considered but they are not persuasive.
Regarding claim 1, Applicants argue Darabi does not disclose the limitation of "a plurality of distinct metal lines that are parallel to each other and arranged along a length of the active region underneath all of the first pair of metal lines and the second pair of metal lines and underneath a subset of a length of at least one of the first metal plate and the second metal plate", Darabi shows elements 106N and 108N which are alleged to map to the second metallization material as extending in FIG. 1B from the length of 110P and 110N (in the case of 106N) and from the length of 112N and 112P (in the case of 108N). Such an arrangement fails to suggest that the recited distinct metal lines that are arranged along a length of the active region underneath all of the first pair of metal lines and the second pair of metal lines and underneath a subset of a length of at least one of the first metal plate and the second metal plate.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161. The examiner can normally be reached M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/LAURA M DYKES/Examiner, Art Unit 2892